              Case 19-65376-bem                   Doc 1     Filed 09/27/19 Entered 09/27/19 14:38:58                               Desc Main
                                                            Document     Page 1 of 14
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Harrah Whites Meadows Nursing, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  455 East Paces Ferry Road, NE
                                  Suite 302
                                  Atlanta, GA 30305
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fulton                                                          Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  Harrah Nursing Center
                                                                                                  2400 Whites Meadow Drive Harrah, OK 73045
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 19-65376-bem                      Doc 1       Filed 09/27/19 Entered 09/27/19 14:38:58                                     Desc Main
                                                                 Document     Page 2 of 14
Debtor    Harrah Whites Meadows Nursing, LLC                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 19-65376-bem                   Doc 1        Filed 09/27/19 Entered 09/27/19 14:38:58                                 Desc Main
                                                              Document     Page 3 of 14
Debtor   Harrah Whites Meadows Nursing, LLC                                                        Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 19-65376-bem                 Doc 1        Filed 09/27/19 Entered 09/27/19 14:38:58                                Desc Main
                                                             Document     Page 4 of 14
Debtor    Harrah Whites Meadows Nursing, LLC                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 27, 2019
                                                  MM / DD / YYYY


                             X   /s/ Chistopher F. Brogdon                                                Chistopher F. Brogdon
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Theodore N. Stapleton                                                 Date September 27, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Theodore N. Stapleton
                                 Printed name

                                 Theodore N. Stapleton, P.C.
                                 Firm name

                                 2802 Paces Ferry Road SE
                                 Suite 100-B
                                 Atlanta, GA 30339
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (770) 436-3334                Email address      tstaple@tstaple.com

                                 675850 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 19-65376-bem                         Doc 1      Filed 09/27/19 Entered 09/27/19 14:38:58                                          Desc Main
                                                                      Document     Page 5 of 14

 Fill in this information to identify the case:
 Debtor name Harrah Whites Meadows Nursing, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                GEORGIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 3MC Consulting,                                                 Account                Disputed                                                                        $260,000.00
 LLC
 PO Box 6541
 Macon, GA 31208
 ALLCARE                                                         Account                                                                                                  $46,903.80
 PHARMACY
 PO BOX 176
 Arkadelphia, AR
 71923
 Alternative Risk                                                Note Payable                                                                                             $14,860.00
 Management
 814 WEST
 NORTHWEST HWY
 Arlington Heights, IL
 60004
 APN HEALTHCARE                                                  Account                                                                                                  $35,905.93
 INC
 P.O. Box 13060
 Oklahoma City, OK
 73113-1060
 BLUECROSS                                                       Account                                                                                                  $26,653.04
 BLUESHIELD
 HEALTH CARE
 SERVICE
 CORPORATION
 P.O. Box 731428
 Dallas, TX
 75373-1428
 HANSEN HUNTER &                                                 Account                                                                                                  $26,400.00
 CO. P.C.
 2550 Northside
 Crossing
 Macon, GA 31210
 Healthcare Services                                             Note Payable                                                                                             $87,080.88
 Group
 111 N. SIXTH
 STREET
 Reading, PA 19601

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-65376-bem                         Doc 1       Filed 09/27/19 Entered 09/27/19 14:38:58                                         Desc Main
                                                                       Document     Page 6 of 14

 Debtor    Harrah Whites Meadows Nursing, LLC                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Novaerus                                                        Note Payable                                                                                             $18,682.41
 Dept CH 19983
 Palatine, IL
 60055-9983
 OKLAHOMA                                                        Withholding                                                                                            $162,931.93
 COUNTY                                                          Taxes
 TREASURER
 320 Robert S. Kerr
 Room 2307
 Oklahoma City, OK
 73102
 OKLAHOMA                                                                                                                                                                 $31,674.42
 HEALTH CARE
 AUTHORITY
 Quality of Care
 P.O. Box 18476
 Oklahoma City, OK
 73154
 OMNICARE, INC.                                                  Account                                                                                                $149,728.99
 Dept 781668
 P.O. Box 78000
 Detroit, MI
 48278-1668
 OU MEDICAL                                                      Account                                                                                                  $28,217.72
 CENTER
 P.O. Box 277362
 Atlanta, GA 30384
 RELIANT                                                         Account                                                                                                  $14,076.00
 REHABILITATION
 PO BOX 207773
 Dallas, TX 75320
 Southern Bank                                                   All inventory,                                  $1,749,807.79                         $0.00          $1,749,807.79
 303 W. Market Street                                            equipment,
 P.O.Box 574                                                     accounts, and
 Dexter, MO 63841                                                other personal
                                                                 property.
 Stein Ancillary                                                 Note Payable                                                                                             $49,365.88
 8520 South 36th
 Terrace
 Fort Smith, AR
 72908
 Synergy Care, Inc.                                              Note Payable                                                                                             $56,083.92
 127 WEST BROAD
 STREET
 SUITE 850
 Lake Charles, LA
 70601
 THERAPY ZONE                                                    Account                                                                                                  $18,292.80
 PO Box 13525
 Maumelle, AR 72113




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-65376-bem                         Doc 1      Filed 09/27/19 Entered 09/27/19 14:38:58                                          Desc Main
                                                                      Document     Page 7 of 14

 Debtor    Harrah Whites Meadows Nursing, LLC                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 TwinMed                                                         Note Payable                                                                                             $16,630.95
 P.O. Box 54390
 Los Angeles, CA
 90054-0390
 United States                                                   Withholding            Disputed                                                                        $364,475.95
 Treasury                                                        Taxes
 INTERNAL
 REVENUE SERVICE
 PO BOX 80110
 Cincinnati, OH
 45280-0110
 US FOODS INC.                                                   Account                                                                                                  $14,187.80
 P.O. Box 973118
 Dallas, TX
 75397-3118




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 19-65376-bem   Doc 1   Filed 09/27/19 Entered 09/27/19 14:38:58   Desc Main
                                Document     Page 8 of 14

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        3MC Consulting, LLC
                        PO Box 6541
                        Macon, GA 31208



                        Aaron Chausmer
                        205 Corporate Center Drive
                        Suite B
                        Stockbridge, GA 30281



                        AIR FORCE 1 A/C & HTG., LLC
                        PO BOX 26
                        Tecumseh, OK 74873



                        ALLCARE PHARMACY
                        PO BOX 176
                        Arkadelphia, AR 71923



                        Alternative Risk Management
                        814 WEST NORTHWEST HWY
                        Arlington Heights, IL 60004



                        APN HEALTHCARE INC
                        P.O. Box 13060
                        Oklahoma City, OK 73113-1060



                        BLUECROSS BLUESHIELD
                        HEALTH CARE SERVICE CORPORATION
                        P.O. Box 731428
                        Dallas, TX 75373-1428



                        CANON FINANCIAL
                        1628 S. POPLAR AVENUE
                        BROKEN ARROW, OK 74102-5115



                        DEARBORN NATIONAL
                        36788 Eagle Way
                        Chicago, IL 60678
Case 19-65376-bem   Doc 1   Filed 09/27/19 Entered 09/27/19 14:38:58   Desc Main
                            Document     Page 9 of 14


                    DELTA DENTAL
                    P.O. Box 960020
                    Oklahoma City, OK 73196-0020



                    DYNAMIC MEDICAL SOLUTIONS, INC
                    3500 S Boulevard
                    Suite 18B
                    Edmond, OK 73013



                    ECLIPSE THERAPY SOLUTIONS
                    3112 Cooke Way
                    klahoma City, OK 73179-2401



                    First Choice
                    PO BOX 3608
                    JACKSON, MS 39207



                    GREAT AMERICAN INSURANCE AGENCY, INC.
                    P.O. Box 677613
                    Dallas, TX 75267-6713



                    HANSEN HUNTER & CO. P.C.
                    2550 Northside Crossing
                    Macon, GA 31210



                    HARRAH CHAMBER OF COMMERCE
                    P.O. Box 907
                    Harrah, OK 73045



                    Healthcare Services Group
                    111 N. SIXTH STREET
                    Reading, PA 19601



                    INTEGRATED MEDICAL EQUIPMENT, LLC
                    3649 CONFLANS RD,
                    SUITE 120
                    Irving, TX 75061
Case 19-65376-bem   Doc 1    Filed 09/27/19 Entered 09/27/19 14:38:58   Desc Main
                            Document      Page 10 of 14


                    Internal Revenue Service
                    401 W. Peachtree Street, NW
                    Room 900 MS 334D
                    Atlanta, GA 30308



                    Joseph Burton
                    1050 Crown Pointe Parkway
                    Suite 1500
                    Atlanta, GA 30338



                    KCI USA
                    P.O. Box 301557
                    DALLAS, TX 75303-1557



                    MCBRIDE ORTHOPEDIC HOSPITAL
                    P.O. Box 268981
                    Oklahoma City, OK 73126



                    Mid-west Landscape
                    415 N Mitchell Terrace
                    Mustang, OK 73064



                    MIDWEST LAUNDRY GROUP LLC
                    1314 TWIN OAKS
                    SUITE A
                    Jonesboro, AR 72401



                    MSC GROUP, INC.
                    PO BOX 206811
                    Dallas, TX 75320-6811



                    Novaerus
                    Dept CH 19983
                    Palatine, IL 60055-9983



                    OKLAHOMA COPIER SOLUTIONS
                    P.O. Box 925
                    Norman, OK 73070
Case 19-65376-bem   Doc 1    Filed 09/27/19 Entered 09/27/19 14:38:58   Desc Main
                            Document      Page 11 of 14


                    OKLAHOMA COUNTY TREASURER
                    320 Robert S. Kerr Room 2307
                    Oklahoma City, OK 73102



                    OKLAHOMA HEALTH CARE AUTHORITY
                    Quality of Care
                    P.O. Box 18476
                    Oklahoma City, OK 73154



                    Olusola Dada
                    1645 Sout 101st Street E. Ave
                    Room 177 MS 5227-TUL
                    Tulsa, OK 74128



                    OMNICARE, INC.
                    Dept 781668
                    P.O. Box 78000
                    Detroit, MI 48278-1668



                    OU MEDICAL CENTER
                    P.O. Box 277362
                    Atlanta, GA 30384



                    POINTCLICKCARE TECHNOLOGIES, INC.
                    PO BOX 674802
                    Detroit, MI 48267-4802



                    RELIANT MANAGEMENT GROUP
                    5800 Granite Parkway
                    Suite 1000
                    Plano, TX 75024



                    RELIANT REHABILITATION
                    PO BOX 207773
                    Dallas, TX 75320
Case 19-65376-bem   Doc 1    Filed 09/27/19 Entered 09/27/19 14:38:58   Desc Main
                            Document      Page 12 of 14


                    RELIAS LEARNING
                    111 Corning Road
                    Suite 250
                    Cary, NC 27518



                    RESPIRATORY SOLUTIONS OF WESTERN OK
                    P.O. Box 721672
                    Oklahoma City, OK 73172



                    SCHRYVER MEDICAL SALES & MARKETING, LLC
                    12075 E 45TH AVE,
                    SUITE 600
                    Denver, CO 80239-3123



                    Southern Bank
                    303 W. Market Street
                    P.O.Box 574
                    Dexter, MO 63841



                    SOUTHWEST ORTHOPAEDIC
                    P.O. Box 269049
                    Oklahoma City, OK 73126-9049



                    Stein Ancillary
                    8520 South 36th Terrace
                    Fort Smith, AR 72908



                    SUPPLYWORKS
                    Bank of America
                    Lockbox 404290, 6000 Feltwood
                    College Park, GA 30349



                    Synergy Care, Inc.
                    127 WEST BROAD STREET
                    SUITE 850
                    Lake Charles, LA 70601
Case 19-65376-bem   Doc 1    Filed 09/27/19 Entered 09/27/19 14:38:58   Desc Main
                            Document      Page 13 of 14


                    THERAPY ZONE
                    PO Box 13525
                    Maumelle, AR 72113



                    TIMOTHY J. MCGAUGHEY, P.C.
                    3577 Chamblee Tucker Road
                    Suite A #313
                    Atlanta, GA 30341



                    TwinMed
                    P.O. Box 54390
                    Los Angeles, CA 90054-0390



                    United States Treasury
                    INTERNAL REVENUE SERVICE
                    PO BOX 80110
                    Cincinnati, OH 45280-0110



                    US FOODS INC.
                    P.O. Box 973118
                    Dallas, TX 75397-3118
            Case 19-65376-bem                         Doc 1           Filed 09/27/19 Entered 09/27/19 14:38:58             Desc Main
                                                                     Document      Page 14 of 14



                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Harrah Whites Meadows Nursing, LLC                                                             Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Harrah Whites Meadows Nursing, LLC in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:
 Christopher F. Brogdon
 455 East Paces Ferry Road, NE
 Suite 302
 Atlanta, GA 30305
 Connie B. Brogdon
 455 Est Paces Ferry Road, NE
 Suite 302
 Atlanta, GA 30305




    None [Check if applicable]




 September 27, 2019                                                    /s/ Theodore N. Stapleton
 Date                                                                  Theodore N. Stapleton
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Harrah Whites Meadows Nursing, LLC
                                                                       Theodore N. Stapleton, P.C.
                                                                       2802 Paces Ferry Road SE
                                                                       Suite 100-B
                                                                       Atlanta, GA 30339
                                                                       (770) 436-3334 Fax:(770) 935-5344
                                                                       tstaple@tstaple.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
